              Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 1 of 26




 1   RONALD S. KRAVITZ (SBN 129704)
     KOLIN C. TANG (SBN 279834)
 2   SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
     201 Filbert Street, Suite 201
 3   San Francisco, CA 94133
     Telephone: (415) 429-5272
 4   Facsimile: (866) 300-7367
     Email: rkravitz@sfmslaw.com
 5          ktang@sfmslaw.com

 6
     Attorneys for Plaintiff and the Proposed Class
 7   [Additional Counsel Listed on Signature Page]
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11    MATTHEW WEHNER, Individually                ) CASE NO. 3:20-cv-06894
      and as a representative of a class of       )
12    similarly situated persons, on behalf of    )
      the U.S. ROCHE 401(K) SAVINGS               )
13    PLAN,                                       )
                                                  ) CLASS ACTION COMPLAINT
14                           Plaintiff,           )
             v.                                   )
15                                                ) JURY TRIAL DEMANDED
      GENENTECH, INC., the U.S. ROCHE             )
16    DC FIDUCIARY COMMITTEE and                  )
      DOES No. 1-10, Whose Names Are              )
17    Currently Unknown,                          )
                                                  )
18                           Defendants.

19
                                          I.     INTRODUCTION
20

21          1.      Plaintiff, Matthew Wehner (“Plaintiff”), individually in his capacity as a

22   participating employee of the U.S. Roche 401(k) Savings Plan (“Plan”), brings this action under

23   29 U.S.C. § 1132, on behalf of the Plan and a class of similarly-situated participating employees,
24
     against Defendants, Genentech, Inc. (“Genentech”), the U.S. Roche DC Fiduciary Committee
25
     (“Administrative Committee”), and Does No. 1-10, who are members of the Administrative
26
     Committee or other fiduciaries of the Plan and whose names are currently unknown (collectively,
27
     “Defendants”), for breach of their fiduciary duties under the Employee Retirement Income
28

     CLASS ACTION COMPLAINT
                                                      -1-
              Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 2 of 26



     Security Act (“ERISA”), 29 U.S.C. § 1001, et seq., and related breaches of applicable law
 1

 2   beginning six years from the date this action is filed and continuing to the date of judgment (the

 3   “Class Period”).

 4          2.      Defined contribution plans that are qualified as tax-deferred vehicles have become
 5   the primary form of retirement savings in the United States and, as a result, America’s de facto
 6
     retirement system. Unlike traditional defined benefit retirement plans, in which the employer
 7
     typically promises a calculable benefit and assumes the risk with respect to high fees or under-
 8
     performance of pension plan assets used to fund defined benefits, 401(k) plans operate in a
 9

10   manner in which participants bear the risk of high fees and investment underperformance.

11          3.      The importance of defined contribution plans to the United States retirement

12   system has become pronounced as employer-provided defined benefit plans have become
13
     increasingly rare as an offered and meaningful employee benefit.
14
            4.      As of December 31, 2018, the Plan had 33,693 participants with account balances
15
     and assets totaling over $7.6 billion, placing it in the top 0.1% of defined contribution plans by
16
     plan size. Defined contribution plans with substantial assets, like the Plan, have significant
17

18   bargaining power and the ability to demand low-cost administrative and investment management

19   services within the marketplace for administration of defined contribution plans and the
20   investment of defined contribution assets. The marketplace for defined contribution retirement
21
     plan services is well-established and can be competitive when fiduciaries of defined contribution
22
     retirement plans act in an informed and prudent fashion.
23
            5.      Defendants maintain the Plan and are responsible for selecting, monitoring, and
24

25   retaining the service provider(s) that provide investment, recordkeeping, and other administrative

26   services. Defendants are fiduciaries under ERISA, and, as such, are obligated to (a) act for the

27   exclusive benefit of participants, (b) ensure that the investment options offered through the Plan
28   are prudent and diverse, and (c) ensure that Plan expenses are fair and reasonable.

     CLASS ACTION COMPLAINT
                                                      -2-
              Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 3 of 26



            6.      Defendants have breached their fiduciary duties to the Plan and, as detailed
 1

 2   below, have: (1) allowed unreasonable recordkeeping/administrative expenses to be charged to

 3   the Plan; and (2) selected, retained, and/or otherwise ratified high-cost and poorly-performing

 4   investments, instead of offering more prudent alternative investments when such prudent
 5   investments were readily available at the time that they were chosen for inclusion within the Plan
 6
     and throughout the Class Period (defined below).
 7
            7.      To remedy these fiduciary breaches and other violations of ERISA, Plaintiff
 8
     brings this action under ERISA Sections 404, 409 and 502, 29 U.S.C. §§ 1104, 1109 and 1132,
 9

10   to recover and obtain all losses resulting from each breach of fiduciary duty. In addition,

11   Plaintiff seeks such other equitable or remedial relief for the Plan and the proposed class defined

12   below (the “Class”) as the Court may deem appropriate and just under all of the circumstances.
13
            8.      Plaintiff specifically seeks the following relief:
14
                    a.      A declaratory judgment holding that the acts of Defendants described
15
                            herein violate ERISA and applicable law;
16

17                  b.      A permanent injunction against Defendants prohibiting the practices

18                          described herein and affirmatively requiring them to act in the best

19                          interests of the Plan and its participants;
20
                    c.      Equitable, legal or remedial relief for all losses and/or compensatory
21
                            damages;
22
                    d.      Attorneys’ fees, costs and other recoverable expenses of litigation; and
23
                    e.      Such other and additional legal or equitable relief that the Court deems
24

25                          appropriate and just under all of the circumstances.

26                                         II.     THE PARTIES
27          9.      Plaintiff is a former employee of Genentech and is a current participant in the
28
     Plan under 29 U.S.C. § 1002(7). Plaintiff is a resident of Bothell, WA.

     CLASS ACTION COMPLAINT
                                                      -3-
                Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 4 of 26



               10.   Genentech is a Delaware domestic corporation headquartered in San Francisco,
 1

 2   CA. As a member of the Roche Group, one of the largest pharmaceutical companies in the

 3   world, Genentech combines science, technology, and research to create medicines.

 4             11.   The Administrative Committee is the Plan administrator and is a fiduciary under
 5   ERISA pursuant to 29 U.S.C. §§ 1002 and 1102. The Administrative Committee maintains its
 6
     address at Genentech’s corporate headquarters in San Francisco, CA. The Administrative
 7
     Committee and its members are appointed by Genentech to administer the Plan on Genentech’s
 8
     behalf.
 9

10             12.   Does No. 1-10 are the members of the Administrative Committee and, by virtue

11   of their membership, fiduciaries of the Plan or otherwise are fiduciaries to the Plan. Plaintiff is

12   currently unable to determine the membership of the Administrative Committee or the identity of
13
     the other fiduciaries of the Plan because, despite reasonable and diligent efforts, it appears that
14
     the membership of the Administrative Committee and the identity of any other fiduciaries is not
15
     publicly available. As such, these defendants are named Does 1-10 as placeholders. Plaintiff
16
     will move, pursuant to Rule 15 of the Federal Rules of Civil Procedure, to amend this Complaint
17

18   to name the members of the Administrative Committee and other responsible individuals as

19   defendants as soon as their identities are discovered.
20                                III.    JURISDICTION AND VENUE
21
               13.   Plaintiff seeks relief on behalf of the Plan pursuant to ERISA’s civil enforcement
22
     remedies with respect to fiduciaries and other interested parties and, specifically, under 29
23
     U.S.C. § 1109 and 29 U.S.C. § 1132.
24

25             14.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

26   1331 because this action arises under the laws of the United States.

27             15.   Venue is proper in this District pursuant to ERISA Section 502(e), 29 U.S.C. §
28   1332(e), and 28 U.S.C. § 1391 because Genentech’s principal place of business is in this District

     CLASS ACTION COMPLAINT
                                                      -4-
              Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 5 of 26



     and the Plan is administered from this District. Furthermore, a substantial part of the acts and
 1

 2   omissions giving rise to the claims asserted herein occurred in this District.

 3          16.     Plaintiff has standing to bring this action. ERISA Section 502(a)(2), 29 U.S.C. §

 4   1132(a)(2), authorizes any participant, fiduciary or the Secretary of Labor to bring suit as a
 5   representative of a plan, with any recovery necessarily flowing to a plan. As explained herein,
 6
     the Plan has suffered millions of dollars in losses resulting from Defendants’ fiduciary breaches
 7
     and remains vulnerable to continuing harm, all redressable by this Court. In addition, although
 8
     standing under ERISA Section 502(a)(2), 29 U.S.C. § 1132(a)(2), is established by these Plan-
 9

10   wide injuries, Plaintiff and all Plan participants suffered financial harm as a result of the Plan’s

11   imprudent investment options and excessive fees, and were deprived of the opportunity to invest

12   in prudent options with reasonable fees, among other injuries.
13
                                    IV.     FACTUAL ALLEGATIONS
14
     A.     Background And Plan Structure
15
            17.     The Plan is a single-employer 401(k) plan, in which participants direct the
16
     investment of their contributions into various investment options offered by the Plan. Each
17

18   participant’s account is credited with the participant contributions, employer matching

19   contributions, any discretionary contributions, and earnings or losses thereon. The Plan pays
20   Plan expenses from Plan assets, and substantially all administrative expenses are paid by
21
     participants as a reduction of investment income. Each participant’s account is charged with the
22
     amount of distributions taken and an allocation of administrative expenses. The available
23
     investment options for participants of the Plan include various custom investment funds and a
24

25   self-directed brokerage account.

26          18.     The Plan’s investment alternatives are custom options that are designed by the

27   Administrative Committee solely for investment by participants in the Plan and other
28

     CLASS ACTION COMPLAINT
                                                       -5-
                Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 6 of 26



     Roche/Genentech 401(k) plans. The custom investment funds are not mutual funds and,
 1

 2   accordingly, are not regulated by the Securities and Exchange Commission (“SEC”).

 3            19.       Fidelity Workplace Services LLC (“Fidelity”), which Defendants engaged, was

 4   the recordkeeper for the Plan throughout the Class Period. As the recordkeeper, Fidelity is
 5   responsible for maintaining records with respect to employees’ accounts in the Plan, effecting
 6
     participant Plan investment elections, and performing administrative functions such as
 7
     processing loan and withdrawal requests.
 8
              20.       During the Class Period, Plan assets were held in trust by the primary custodian of
 9

10   the Plan, State Street Corporation. All investments and asset allocations are performed through

11   this trust fund.

12   B.       Defendants’ Breaches of Fiduciary Duties
13
              21.       As discussed in detail below, Defendants have severely breached their fiduciary
14
     duties of prudence and/or loyalty to the Plan. Plaintiff did not acquire actual knowledge
15
     regarding Defendants’ breaches at issue here until shortly before this Complaint was filed.
16
                        1.      The Plan’s Excessive Recordkeeping/Administrative Costs
17

18            22.       An obvious indicator of Defendants’ breach of their fiduciary duties is the Plan’s

19   excessive recordkeeping and administrative costs. According to one industry publication, 1 the
20   average cost for recordkeeping and administration in 2017 for plans much smaller than the Plan
21
     (plans with 100 participants and $5 million in assets) was $35 per participant. 2 As of December
22
     31, 2018, the Plan had more than $7.6 billion in assets and 33,693 participants. Given its size,
23
     and resulting negotiating power, with prudent management and administration, the Plan should
24

25

26   1
      The 401k Averages Book (20th ed.).
     2
27    Other courts have acknowledged that a plan with $3.4 billion in assets and 41,863 active participants should be paying
     $30 per participant (Cassell v. Vanderbilt Univ., 285 F. Supp. 3d 1056, 1064 (M.D. Tenn. 2018)) and that the “market
28   rate” of total administrative fees for “jumbo” plans, i.e., those within the top 1%, should be $35 per participant
     (Sacerdote v. New York Univ., No. 16-CV-6284 (KBF), 2017 WL 3701482, at *9 (S.D.N.Y. Aug. 25, 2017)).

     CLASS ACTION COMPLAINT
                                                               -6-
               Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 7 of 26



     have unquestionably been able to obtain recordkeeping and administrative services for
 1

 2   significantly lower than $35 per participant.

 3           23.      In addition to recordkeeping fees paid to Fidelity (and in 2015, to Means and

 4   Associates as well), the Plan also paid annual administrative fees to two separate investment
 5   consultants and an auditor. These fees added up to significant costs far above what the Plan
 6
     should have reasonably been paying. Despite the size and negotiating power of the Plan, the per-
 7
     participant fees for recordkeeping and administrative costs were the following excessive amounts
 8
     during the pertinent period:
 9

10                              Year            Per-Participant Administrative Fee

11                              2014            $78.29

12                              2015            $76.35
13
                                2016            $85.29
14
                                2017            $60.88
15
                                2018            $57.91
16

17

18           24.      As the most significant component of the Plan’s administrative fee burden, since
19   at least the second quarter of 2017, participants have paid a flat annual recordkeeping fee of $38
20
     per participant. That figure was likely considerably higher from 2014 through 2016 given the
21
     amount of direct compensation the Plan remitted to Fidelity in those years, as reported in the
22
     Plan’s Form 5500s.3 Even at $38 per participant, the Plan compensated Fidelity at a level far in
23

24   excess of the $14-$21 per-participant figure that Fidelity itself admitted its recordkeeping

25   services were worth.4 Thus, Defendants clearly engaged in a shocking breach of fiduciary duty

26

27   3
       The Form 5500 is the annual report that defined contribution plans are required to file pursuant to the reporting
28   requirements of ERISA.
     4
       Moitoso v. FMR LLC, No. 18-CV-12122 (WGY), 2020 WL 1495938, at *15 (D. Mass. Mar. 27, 2020).

     CLASS ACTION COMPLAINT
                                                             -7-
                Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 8 of 26



     by allowing the Plan to pay at least 81% to 171% more than it should have paid for such services
 1

 2   if they had engaged in any modestly prudent approach to ensuring that the Plan’s recordkeeping

 3   expenses were fair and reasonable.

 4           25.      As such, it is clear that Defendants either engaged in virtually no examination,
 5   comparison, or benchmarking of the recordkeeping/administrative fees of the Plan to those of
 6
     other similarly sized defined contribution plans, or were complicit in paying grossly excessive
 7
     fees. Had Defendants conducted any examination, comparison, or benchmarking, Defendants
 8
     would have known that the Plan was compensating Fidelity and the other service providers at
 9

10   levels inappropriate for its size and scale. Plan participants bear this excessive fee burden and,

11   accordingly, achieve considerably lower retirement savings since the excessive fees, particularly

12   when compounded, have a damaging impact upon the returns attained by participant retirement
13
     savings.
14
             26.      By failing to recognize that the Plan and its participants were being charged much
15
     higher fees than they should have been and/or failing to take effective remedial actions,
16
     Defendants breached their fiduciary duties to the Plan.
17

18                    2.       The Plan’s Excessive Total Plan Cost

19           27.      In another obvious breach of their fiduciary duties, Defendants also failed to
20   monitor the average expense ratios charged to similarly sized plans for investment management
21
     fees, which together with the Plan’s recordkeeping and administrative costs renders the Plan’s
22
     Total Plan Cost (“TPC”)5 significantly above the market average for similarly sized and situated
23
     defined contribution plans. Indeed, participants were offered an exceedingly expensive menu of
24

25   investment options, clearly demonstrating that Defendants neglected to benchmark the cost of

26
     5
      TPC refers to the sum of all fees and expenses associated with the operation of a retirement plan; notably, the
27   recordkeeping fees, any other administrative fees, and investment management fees. The TPC permits a straight
     “apples-to-apples” comparison of the total fees incurred by different plans, as service providers can and do
28   manipulate price reporting by shifting or redirecting their fees to investment management expenses to minimize the
     billing for recordkeeping and other service components, and vice versa.

     CLASS ACTION COMPLAINT
                                                             -8-
                Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 9 of 26



     the Plan lineup or consider other ways in which to lessen the fee burden on participants during
 1

 2   the pertinent period. From 2014 through 2018, the Plan paid out investment management fees of

 3   0.31%-0.32% of its total assets, a figure higher than that of comparable plans. Indeed, according

 4   to the most recent Brightscope/ICI study published in August 2020, the average TPC is 0.28% 6
 5   for plans with over $1 billion in assets, with investment management fees comprising just one
 6
     component of the TPC. That the investment management fees for the Plan alone have been
 7
     greater than the average TPC (inclusive of all plan fees), coupled with the fact that the Plan is
 8
     much larger than many of the other plans in its Brightscope/ICI category (over $1 billion in
 9

10   assets) from which the average is calculated, confirms the plain fact that Defendants failed to

11   ensure that the Plan was paying reasonable fees and committed an apparent and significant

12   breach of their fiduciary duties by failing to ensure that the Plan only paid reasonable investment
13
     management fees. And, with the excessive $57-$85 per-participant administrative fees, the total
14
     cost to the Plan was even more expensive.
15
              28.      The Plan’s TPC during the relevant period ranges between 0.34% and 0.36% of
16
     net assets. Indeed, at all times, the Plan’s TPC was 6-8 basis points higher than that which
17

18   Defendants should have reasonably accepted or negotiated for under any circumstances and

19   caused the Plan to incur an overpayment of approximately $21.9 million in fees from 2014 to
20   2018. Defendants’ failure to ensure that the Plan paid reasonable and appropriate expenses in
21
     terms of TPC represents a profound breach of fiduciary duty based upon any objective evaluation
22
     of Defendants’ conduct.
23
                       3.      The Plan’s Objectively Imprudent Investment Options
24

25

26

27
     6
28    This figure is for 2016. Given technological advances and market-based competitive pressures since 2016, the average
     TPC should be even lower today.

     CLASS ACTION COMPLAINT
                                                              -9-
             Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 10 of 26



            29.     Several of the Plan’s investment options are objectively imprudent, separate and
 1

 2   apart from the apparent excesses with respect to the Plan’s recordkeeping and administrative

 3   fees, as well as its relationship with Fidelity, which the Plan entered into at Defendants’ behest.

 4                          i.      The Roche Target Date Funds
 5          30.     Among other investments, the Plan lineup offers a suite of nine custom target date
 6
     funds (“Roche TDFs”). The Roche TDFs are designed by the Administrative Committee for the
 7
     exclusive investment of Roche/Genentech plan participants. A target date fund is an investment
 8
     vehicle that offers an all-in-one retirement solution through a portfolio of underlying funds that
 9

10   gradually shifts to become more conservative as the assumed target retirement year approaches.

11   Target date funds offer investors dynamic, easy asset allocation, while providing both long-term

12   growth and capital preservation. Defendants were responsible for crafting the Plan lineup and
13
     could have chosen any target date fund family but elected to create the Roche TDFs instead, an
14
     imprudent decision that has cost Plan participants significant growth in their retirement assets.
15
     The Roche TDFs are both significantly more expensive and worse performing than many of the
16
     mutual fund alternatives offered by target date fund providers. Given the relative superiority of
17

18   alternative target date fund suites, in creating and retaining the Roche TDFs, Defendants clearly

19   failed to carry out their responsibilities in a single-minded manner with an eye focused solely on
20   the interests of the participants. Had Defendants acted in the sole interest of Plan participants by,
21
     for example, simply weighing the benefits of the Roche TDFs against target date fund suites
22
     offered by Vanguard and Fidelity (the two most widely-utilized target date fund providers),
23
     Defendants would have come to the conclusion that the Roche TDFs represented the clearly
24

25   inferior option and were therefore an inappropriate addition to the Plan lineup.

26          31.     Exacerbating Defendants’ imprudent choice to add and retain the Roche TDFs is

27   the suite’s role as the Plan’s Qualified Default Investment Alternative (“QDIA”) for as long as it
28   has been an option in the Plan investment menu. A retirement plan can designate one of the

     CLASS ACTION COMPLAINT
                                                     -10-
               Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 11 of 26



     investment offerings from its lineup as a QDIA to aid participants who lack the knowledge or
 1

 2   confidence to make investment elections for their retirement assets; if participants do not direct

 3   where their assets should be invested, all contributions are automatically invested in the QDIA.

 4   Plan fiduciaries are responsible for the prudent selection and monitoring of an appropriate QDIA.
 5   The Roche TDF with the target year that is closest to a participant’s assumed retirement age (age
 6
     65) has served as the QDIA in the Plan throughout the pertinent period.
 7
               32.   Given the vast majority of plan participants in general, of which the Plan
 8
     participants are no exception, are not sophisticated investors, they largely, by default, concentrate
 9

10   their retirement assets in target date funds. As such, the impact of Defendants’ imprudent

11   selection of target date funds is magnified vis-à-vis other asset categories. Indeed, throughout the

12   Class Period, approximately 63%-67% of the Plan’s assets were invested in the Roche TDFs.
13
               33.   Measured against appropriate, available alternative target date suites, such as the
14
     Vanguard Target Retirement Funds (“Vanguard TDFs”) or the Fidelity Freedom Index Funds
15
     (“Fidelity TDFs”), the Roche TDFs are a clearly inferior retirement solution. Both the Vanguard
16
     and Fidelity offerings are considerably cheaper than the Roche TDFs, and each has realized
17

18   substantially greater returns than the Plan’s option. Accordingly, the Plan’s investment in the

19   Roche TDFs has resulted in participants missing out on millions of dollars in retirement savings
20   growth that could have been achieved through an investment in either of the proposed alternative
21
     suites.
22
               34.   Even a minor increase in an investment’s expense ratio (the total annual cost to an
23
     investor, expressed as a percentage of assets) can considerably reduce long-term retirement
24

25   savings. Despite the Roche TDFs’ status as custom investments, for which the Administrative

26   Committee sets the expense ratios, the fees charged by the Roche TDFs are many multiples

27

28

     CLASS ACTION COMPLAINT
                                                      -11-
               Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 12 of 26



     higher than those of the Investor share class of the Vanguard TDFs 7 and the industry-leading low
 1

 2   costs of the Institutional Premium share class of the Fidelity TDFs.

 3                                         Roche v Vanguard Cost Comparison
                             Roche TDF Exp Rat       Vanguard Target Retirement Exp Rat Difference
 4
                             Retirement 0.30%        Income Inv                  0.12% -0.18%
 5                           2020       0.30%        2020 Inv                    0.13% -0.17%
                             2025       0.31%        2025 Inv                    0.13% -0.18%
 6                           2030       0.32%        2030 Inv                    0.14% -0.18%
                             2035       0.34%        2035 Inv                    0.14% -0.20%
 7
                             2040       0.36%        2040 Inv                    0.14% -0.22%
 8                           2045       0.38%        2045 Inv                    0.15% -0.23%
                             2050       0.38%        2050 Inv                    0.15% -0.23%
 9                           2055       0.38%        2055 Inv                    0.15% -0.23%

10
                                            Roche v Fidelity Cost Comparison
11                           Roche TDF Exp Rat       Fidelity Freedom Index            Exp Rat Difference
                             Retirement 0.30%        Income Inst Prem                   0.08% -0.22%
12                           2020       0.30%        2020 Inst Prem                     0.08% -0.22%
13                           2025       0.31%        2025 Inst Prem                     0.08% -0.23%
                             2030       0.32%        2030 Inst Prem                     0.08% -0.24%
14                           2035       0.34%        2035 Inst Prem                     0.08% -0.26%
                             2040       0.36%        2040 Inst Prem                     0.08% -0.28%
15                           2045       0.38%        2045 Inst Prem                     0.08% -0.30%
16                           2050       0.38%        2050 Inst Prem                     0.08% -0.30%
                             2055       0.38%        2055 Inst Prem                     0.08% -0.30%
17
              35.      The highest expense ratio, charged by the 2045 through 2055 Roche TDFs,
18

19   represents an annual cost to investors that is over 2.5 times higher than what shareholders of the

20   corresponding Vanguard TDF pay and nearly five times higher than what the corresponding

21   Fidelity TDF costs. The impact of such high fees on participant balances is aggravated by the
22   effects of compounding, to the significant detriment of participants over time. This effect is
23
     illustrated by the below chart, published by the SEC, showing the 20-year impact on a balance of
24

25

26
     7
27    Vanguard also offers the Institutional Target Retirement Fund suite, which charges a mere 9 basis points (0.09%)
     across every target year. This target date offering is both a cheaper and better-performing alternative to the Vanguard
28   TDFs, but is not featured in the charts above due to its comparative lack of performance history (the suite’s inception
     date is June 26, 2015).

     CLASS ACTION COMPLAINT
                                                              -12-
                  Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 13 of 26



     $100,000 by fees of 25 basis points (0.25%), 50 basis points (0.50%), and 100 basis points
 1

 2   (1.00%).

 3

 4

 5

 6

 7

 8

 9

10

11

12
                36.       Higher fees significantly reduce retirement account balances over time.
13

14   Considering just the gap in expense ratios from the Plan’s investment in Roche TDFs to the two

15   proposed alternatives, in 2018 alone, the Plan could have saved approximately $9.3 million in

16   costs by investing in the Investor share class of the Vanguard TDFs and approximately $12
17   million with the Institutional Premium share class of the Fidelity TDFs.
18
                37.       The Roche TDFs fail to compensate for their significant costs with superior
19
     performance. Indeed, by the data points available to Plaintiff through Plan literature, the returns
20
     of the Roche TDFs have fallen far short of those produced by both the Vanguard TDFs and the
21

22   Fidelity TDFs on a trailing three-8 and five-year annualized basis, virtually across the board.

23                                                         5-Year Performance as of Q4 2019
                                     Income         2020     2025 2030 2035 2040 2045                  2050    2055
24                          Roche      4.84%       5.02%   5.48% 6.00% 6.58% 7.45% 7.66%              7.66%   7.66%
25                          Vanguard 4.80%         6.42%   6.99% 7.41% 7.81% 8.20% 8.41%              8.41%   8.38%
                            Fidelity   3.93%       6.59%   7.02% 7.91% 8.65% 8.77% 8.78%              8.77%   8.77%
26

27

28   8
         No three-year trailing returns are provided for the fourth quarter of 2019 in Plan materials available to Plaintiff.

     CLASS ACTION COMPLAINT
                                                                  -13-
           Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 14 of 26




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                             3-Year Performance as of Q2 2020
11                         Income     2020     2025 2030 2035 2040 2045          2050    2055
                  Roche      5.46%   5.55%   5.32% 5.22% 5.08% 4.99% 4.44%      4.47%   4.49%
12                Vanguard 5.39%     6.09%   6.33% 6.42% 6.45% 6.50% 6.41%      6.42%   6.40%
                  Fidelity   5.36%   6.68%   6.87% 7.28% 7.32% 7.14% 7.14%      7.15%   7.13%
13

14

15

16

17

18

19

20

21

22

23
                                             5-Year Performance as of Q2 2020
24                         Income     2020     2025 2030 2035 2040 2045          2050    2055
25                Roche      4.90%   5.04%   5.05% 5.13% 5.18% 5.60% 5.32%      5.34%   5.36%
                  Vanguard 4.93%     5.96%   6.29% 6.47% 6.62% 6.76% 6.79%      6.79%   6.77%
26                Fidelity   4.45%   6.23%   6.48% 7.06% 7.35% 7.25% 7.25%      7.26%   7.24%

27

28

     CLASS ACTION COMPLAINT
                                                  -14-
             Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 15 of 26




 1

 2

 3

 4

 5

 6

 7

 8

 9

10           38.    The retirement savings of Plan participants would be significantly better off
11
     invested in either the Vanguard TDFs or the Fidelity TDFs, or any of the several other superior,
12
     available alternative target date suites. Defendants’ failure to consider alternative target date
13
     offerings, and selection and retention of the Roche TDFs, represents a severe breach of fiduciary
14

15   duty.

16                          ii.     Roche U.S. Small and Mid-Cap Equity Fund

17           39.    It is a basic principle of investment theory that the risks associated with an
18
     investment must first be justified by its potential returns for that investment to be rational. This
19
     principle applies even before considering the purpose of the investment and the needs of the
20
     investor, such as the retirement assets here. The Capital Asset Pricing Model (“CAPM”), which
21
     is used for pricing securities and generating expected returns for assets given the risk of those
22

23   assets and the cost of capital, provides a mathematical formula distilling this principle:

24                  ERi=Rf+βi(ERm−Rf), where:
25                  ERi=expected return of investment
26                  Rf=risk-free rate
                    βi=beta of the investment
27                  (ERm−Rf)=market risk premium

28

     CLASS ACTION COMPLAINT
                                                      -15-
               Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 16 of 26



     Applied here and put simply, the βi is the risk associated with an actively-managed mutual fund,
 1

 2   which can only be justified if the ERi of the investment option is, at the very least, above that of

 3   its benchmark, Rf.9 Otherwise, the model collapses, and it would be imprudent to assume any risk

 4   without achieving an associated return above the benchmark returns.
 5
             40.        The Roche U.S. Small and Mid-Cap Equity Fund is a custom investment option
 6
     designed by the Administrative Committee for the exclusive investment of Roche/Genentech
 7
     plan participants. The Fund has failed to demonstrate an ability to beat its benchmark, the
 8
     Russell 2000 Index, over a five-year period. At the end of the fourth quarter of 2019, the Fund’s
 9

10   trailing five-year annualized returns lagged those of the benchmark by 11 basis points (0.11%).

11   By the end of the second quarter of 2020, this gap had grown: the Fund’s five-year annualized
12   performance trailed the benchmark by 21 basis points (0.21%). As discussed above, active
13
     managers face an uphill battle to provide value by consistently beating their benchmarks with the
14
     additional obstacle of high fees, compared to those funds that simply track the benchmark.
15
     Given the presence in the Plan lineup of an index fund that already tracks the Russell 2000
16

17   Index, there was and is no reason to include an actively managed fund in the U.S. small/mid-cap

18   space. Defendants’ misguided decision to create and retain the Fund was exacerbated by its

19   inability to provide participants sufficient value to justify its 68 basis point (0.68%) expense
20   ratio. In contrast, the Plan’s index option that tracks the Russell 2000 Index, the BlackRock U.S.
21
     Small Cap Equity Index Fund, charges a measly 2 basis points (0.02%). Indeed, it was a severe
22
     breach of fiduciary duty for Defendants to retain an investment option that, for 34 times the cost
23
     of an alternative fund in the same category, failed to produce returns to match, much less exceed,
24

25   the alternative.

26

27   9
      In this instance, the index benchmark takes the place of the “risk-free” rate, as the investment option is measured
28   against the performance of that investment category, rather than the typical U.S. Treasury Bonds or equivalent
     government security in a general CAPM calculation.

     CLASS ACTION COMPLAINT
                                                            -16-
              Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 17 of 26



                                  V.      ERISA’S FIDUCIARY STANDARDS
 1

 2           41.     ERISA imposes strict fiduciary duties of loyalty and prudence upon Defendants

 3   as fiduciaries of the Plan. 29 U.S.C. § 1104(a), states, in relevant part, as follows:

 4                       [A] fiduciary shall discharge his duties with respect to a plan
                         solely in the interest of the participants and beneficiaries and -
 5
                         (A)    for the exclusive purpose of
 6

 7                              (i)     providing benefits to participants and their
                                        beneficiaries; and
 8                               (ii)   defraying reasonable expenses of administering the plan;
 9                                                    [and]
10                    (B)       with the care, skill, prudence, and diligence under the
                                circumstances then prevailing that a prudent man acting in a like
11                              capacity and familiar with such matters would use in the conduct
                                of an enterprise of like character and with like aims.
12
             42.     Under 29 U.S.C. § 1103(c)(l), with certain exceptions not relevant here, the assets
13

14   of a plan shall never inure to the benefit of any employer and shall be held for the exclusive

15   purposes of providing benefits to participants in the plan and their beneficiaries and defraying
16   reasonable expenses of administering the plan.
17
             43.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,
18
     including the selection of plan investments and service providers, must act prudently and solely
19
     in the interest of participants in a plan.
20

21           44.     ERISA’s fiduciary duties are “the highest known to the law” and must be

22   performed “with an eye single” to the interests of participants.

23           45.     ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries. 29 U.S.C.
24   § 1105(a) provides a cause of action against a fiduciary for knowingly participating in a breach
25
     by another fiduciary and knowingly failing to cure any breach of duty. ERISA states, in relevant
26
     part, as follows:
27
                         In addition to any liability which he may have under any other
28                       provision of this part, a fiduciary with respect to a plan shall be liable

     CLASS ACTION COMPLAINT
                                                          -17-
             Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 18 of 26



                     for a breach of fiduciary responsibility of another fiduciary with
 1                   respect to the same plan in the following circumstances:
 2                          (1)      if he participates knowingly in, or knowingly
                                     undertakes to conceal, an act or omission of such other
 3                                   fiduciary, knowing such act or omission is a breach; or
 4
                            (2)      if, by his failure to comply with section 404(a)(l) in the
 5                                   administration of his specific responsibilities which
                                     give risk to his status as a fiduciary, he has enabled such
 6                                   other fiduciary to commit a breach; or
 7
                            (3)      if he has knowledge of a breach by such other fiduciary,
 8                                   unless he makes reasonable efforts under the
                                     circumstances to remedy the breach.
 9

10          46.     29 U.S.C. § 1132(a)(2) authorizes a plan participant to bring a civil action to
11
     enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. § 1109. Section 1109(a)
12
     provides, in relevant part:
13
              Any person who is a fiduciary with respect to a plan who breaches any of the
14            responsibilities, obligations, or duties imposed upon fiduciaries by this
              subchapter shall be personally liable to make good to such plan any losses to
15            the plan resulting from each such breach, and to restore to such plan any profits
              of such fiduciary which have been made through use of assets of the plan by the
16            fiduciary, and shall be subject to such other equitable or remedial relief as the
              court may deem appropriate, including removal of such fiduciary.
17

18                                    VI.      CLASS ALLEGATIONS
19         47.      This action is brought as a class action by Plaintiff on behalf of himself and the
20
     following proposed class (the “Class”):
21
                     All participants and beneficiaries in the U.S. Roche 401(k) Savings Plan
22                   (the “Plan”) at any time on or after October 2, 2014 to the present (the
                     “Class Period”), including any beneficiary of a deceased person who was
23
                     a participant in the Plan at any time during the Class Period.
24

25         Excluded from the Class are Defendants and the Judge to whom this case is assigned or any

26   other judicial officer having responsibility for this case who is a beneficiary.

27         48.      This action may be maintained as a class action pursuant to Rule 23 of the Federal
28
     Rules of Civil Procedure.

     CLASS ACTION COMPLAINT
                                                      -18-
             Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 19 of 26



           49.      Numerosity. Plaintiff is informed and believes that there are at least thousands of
 1

 2    Class members throughout the United States. As a result, the members of the Class are so

 3    numerous that their individual joinder in this action is impracticable.

 4         50.      Commonality. There are numerous questions of fact and/or law that are common
 5    to Plaintiff and all the members of the Class, including, but not limited to the following:
 6
            (a)     Whether Defendants failed and continue to fail to discharge their duties with respect
 7
     to the Plan solely in the interest of the Plan’s participants for the exclusive purpose of providing
 8
     benefits to participants and their beneficiaries;
 9

10          (b)     Whether Defendants breached their fiduciary duties under ERISA by failing to

11   defray the reasonable expenses of administering the Plan; and

12          (c)     Whether and what form of relief should be afforded to Plaintiff and the Class.
13
           51.      Typicality. Plaintiff, who is a member of the Class, has claims that are typical of
14
      all of the members of the Class. Plaintiff’s claims and all of the Class members’ claims arise
15
      out of the same uniform course of conduct by Defendants and arise under the same legal
16

17    theories that are applicable as to all other members of the Class.

18         52.      Adequacy of Representation. Plaintiff will fairly and adequately represent the

19    interests of the members of the Class. Plaintiff has no conflicts of interest with or interests that
20    are any different from the other members of the Class. Plaintiff has retained competent counsel
21
      experienced in class action and other complex litigation, including class actions under ERISA.
22
           53.      Potential Risks and Effects of Separate Actions. The prosecution of separate
23
     actions by or against individual Class members would create a risk of: (A) inconsistent or varying
24

25   adjudications with respect to individual Class members that would establish incompatible

26   standards of conduct for the party opposing the Class; or (B) adjudications with respect to
27   individual Class members that, as a practical matter, would be dispositive of the interests of the
28

     CLASS ACTION COMPLAINT
                                                         -19-
              Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 20 of 26



     other members not parties to the individual adjudications or would substantially impair or impede
 1

 2   their ability to protect their interests.

 3          54.      Predominance. Common questions of law and fact predominate over questions

 4    affecting only individual Class members, and the Court, as well as the parties, will spend the
 5    vast majority of their time working to resolve these common issues. Indeed, virtually the only
 6
      individual issues of significance will be the exact amount of damages incurred by each Class
 7
      member, the calculation of which will ultimately be a ministerial function and which does not
 8
      bar Class certification.
 9

10          55.      Superiority. A class action is superior to all other feasible alternatives for the

11    resolution of this matter. The vast majority, if not all, of the Class members are unaware of
12    Defendants’ breaches of fiduciary duty and prohibited transactions such that they will never
13
      bring suit individually. Furthermore, even if they were aware of the claims they have against
14
      Defendants, the claims of virtually all Class members would be too small to economically
15
      justify individual litigation. Finally, individual litigation of multiple cases would be highly
16

17    inefficient, a gross waste of the resources of the courts and of the parties, and potentially could

18    lead to inconsistent results that would be contrary to the interests of justice.

19          56.      Manageability. This case is well-suited for treatment as a class action and easily
20    can be managed as a class action since evidence of both liability and damages can be adduced,
21
      and proof of liability and damages can be presented, on a Class-wide basis, while the allocation
22
      and distribution of damages to Class members would be essentially a ministerial function.
23
            57.      Defendants have acted on grounds generally applicable to the Class by uniformly
24

25    subjecting them to the breaches of fiduciary duty described above. Accordingly, injunctive

26    relief, as well as legal and/or equitable monetary relief (such as disgorgement and/or
27    restitution), along with corresponding declaratory relief, are appropriate with respect to the
28
      Class as a whole.

     CLASS ACTION COMPLAINT
                                                       -20-
              Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 21 of 26



            58.     Plaintiff’s counsel will fairly and adequately represent the interests of the Class
 1

 2   and are best able to represent the interests of the Class under Rule 23(g) of the Federal Rules of

 3   Civil Procedure. Moreover, treating this case as a class action is superior to proceeding on an

 4   individual basis and there will be no difficulty in managing this case as a class action.
 5          59.     Therefore, this action should be certified as a class action under Rules 23(a) and
 6
     23(b)(1) and/or 23(b)(3).
 7
                                                 COUNT I
 8                                     (For Breach of Fiduciary Duty)
 9          60.     Plaintiff incorporates by reference the allegations in the previous paragraphs of
10
     this Complaint as if fully set forth herein.
11
            61.     Defendants’ conduct, as set forth above, violates their fiduciary duties under
12
     ERISA § 404(a)(1)(A), (B) and (D), 29 U.S.C. § 1104(a)(1)(A), (B) and (D), in that Defendants
13

14   failed and continue to fail to discharge their duties with respect to the Plan solely in the interest

15   of the Plan’s participants and beneficiaries and (a) for the exclusive purpose of (i) providing

16   benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses of
17   administering the Plan with (b) the care, skill, prudence, and diligence under the circumstances
18
     then prevailing that a prudent man acting in a like capacity and familiar with such matters would
19
     use in the conduct of an enterprise of a like character and with like aims, and (c) by failing to act
20
     in accordance with the documents and instruments governing the Plan. In addition, as set forth
21

22   above, Defendants violated their respective fiduciary duties under ERISA to monitor other

23   fiduciaries of the Plan in the performance of their duties.

24          62.     To the extent that any of the Defendants did not directly commit any of the
25
     foregoing breaches of fiduciary duty, at the very minimum, each such Defendant is liable under
26
     29 U.S.C. § 1105(a) because he, she, they or it was a co-fiduciary and knowingly participated in
27
     (or concealed) a breach by another fiduciary, enabled another fiduciary to commit breaches of
28

     CLASS ACTION COMPLAINT
                                                      -21-
                Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 22 of 26



     fiduciary duty in the administration of his, her, their or its specific responsibilities giving rise to
 1

 2   his, her, their or its fiduciary status and/or knowingly failing to cure a breach of fiduciary duty by

 3   another fiduciary and/or failed to take reasonable efforts to remedy the breach.

 4              63.   As a direct result of Defendants’ breaches of fiduciary duties, the Plan has
 5   suffered losses and damages.
 6
                64.   Pursuant to ERISA § 409, 29 U.S.C. § 1109, and ERISA § 502, 29 U.S.C. § 1132,
 7
     Defendants are liable to restore to the Plan the losses that have been suffered as a direct result of
 8
     Defendants’ breaches of fiduciary duty and are liable for damages and any other available
 9

10   equitable or remedial relief, including prospective injunctive and declaratory relief, and

11   attorneys’ fees, costs and other recoverable expenses of litigation.

12                                             COUNT II
                       (Failure to Monitor Fiduciaries and Co-Fiduciary Breaches)
13

14          65.       Plaintiff incorporates by reference the allegations in the previous paragraphs of

15   this Complaint as if fully set forth herein.

16          66.       Genentech is responsible for appointing, overseeing, and removing members of
17
     the Administrative Committee.
18
            67.       In light of its appointment and supervisory authority, Genentech had a fiduciary
19
     responsibility to monitor the performance of the Administrative Committee and its members.
20
            68.       A monitoring fiduciary must ensure that the monitored fiduciaries are performing
21

22   their fiduciary obligations, including those with respect to the investment and holding of Plan

23   assets, and must take prompt and effective action to protect the Plan and participants when they
24   are not.
25
            69.       To the extent that fiduciary monitoring responsibilities of Genentech was
26
     delegated, its monitoring duty included an obligation to ensure that any delegated tasks were
27
     being performed prudently and loyally.
28

     CLASS ACTION COMPLAINT
                                                       -22-
             Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 23 of 26



           70.       Genentech breached its fiduciary monitoring duties by, among other things:
 1

 2               (a) Failing to monitor and evaluate the performance of its appointees or have a system

 3               in place for doing so, standing idly by as the Plan suffered enormous losses as a result

 4               of the appointees’ imprudent actions and omissions with respect to the Plan;
 5               (b) Failing to monitor its appointees’ fiduciary processes, which would have alerted a
 6
                 prudent fiduciary to the breaches of fiduciary duties described herein, in clear violation
 7
                 of ERISA; and
 8
                 (c) Failing to remove appointees whose performances were inadequate in that they
 9

10               continued to maintain imprudent, excessively costly, and poorly performing investments

11               within the Plan, all to the detriment of the Plan and its participants’ retirement savings.

12         71.       As a consequence of these breaches of the fiduciary duty to monitor, the Plan
13
     suffered substantial losses. Had Genentech discharged its fiduciary monitoring duties prudently
14
     as described above, the losses suffered by the Plan would have been minimized and/or avoided.
15
     Therefore, as a direct result of the breaches of fiduciary duties alleged herein, the Plan and its
16
     participants have lost millions of dollars of retirement savings.
17

18         72.       Genentech is liable under 29 U.S.C. § 1109(a) to make good to the Plan any

19   losses to the Plan resulting from the breaches of fiduciary duties alleged in this Count; to restore
20   to the Plan any profits made through use of Plan assets; and is subject to other equitable or
21
     remedial relief as appropriate.
22
            73.      Each of the Defendants also knowingly participated in the breaches of the other
23
     Defendants, knowing that such acts were a breach; enabled the other Defendants to commit a
24

25   breach by failing to lawfully discharge their own fiduciary duties; and knew of the breaches by

26   the other Defendants and failed to make any reasonable effort under the circumstances to remedy

27   the breaches. Defendants, thus, are liable for the losses caused by the breaches of their co-
28   fiduciaries under 29 U.S.C. § 1105(a).

     CLASS ACTION COMPLAINT
                                                       -23-
              Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 24 of 26



                                                COUNT III
 1            (In the Alternative, Liability for Participation In Breach of Fiduciary Duty)
 2
            74.     Plaintiff incorporates by reference the allegations in the previous paragraphs of
 3
     this Complaint as if fully set forth herein.
 4
            75.     In the alternative, to the extent that any of the Defendants are not deemed a
 5
     fiduciary or co-fiduciary under ERISA, each such Defendant should be enjoined or otherwise
 6

 7   subject to equitable relief as a non-fiduciary from further participating in a breach of trust.

 8          76.     To the extent any of the Defendants are not deemed to be fiduciaries and/or are
 9   not deemed to be acting as fiduciaries for any and all applicable purposes, any such Defendants
10
     are liable for the conduct at issue here, since all Defendants possessed the requisite knowledge
11
     and information to avoid the fiduciary breaches at issue here and knowingly participated in
12
     breaches of fiduciary duty by permitting the Plan to offer a menu of poor and expensive
13

14   investment options that cannot be justified in light of the size of the Plan and the other expenses

15   of the Plan.

16                                         PRAYER FOR RELIEF
17          WHEREFORE, Plaintiff, on behalf of himself, the Class and the Plan, demands judgment
18
     against Defendants, for the following relief:
19
            (a)     Declaratory and injunctive relief pursuant to ERISA § 502, 29 U.S.C. § 1132, as
20
            detailed above;
21

22          (b)     Equitable, legal or remedial relief to return all losses to the Plan and/or for

23          restitution and/or damages as set forth above, plus all other equitable or remedial relief as

24          the Court may deem appropriate pursuant to ERISA §§ 409 and 502, 29 U.S.C. §§ 1109
25
            and 1132;
26
            (c)     Pre-judgment and post-judgment interest at the maximum permissible rates,
27
            whether at law or in equity;
28

     CLASS ACTION COMPLAINT
                                                      -24-
             Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 25 of 26



            (d)     Attorneys’ fees, costs and other recoverable expenses of litigation; and
 1

 2          (e)     Such further and additional relief to which the Plan may be justly entitled and the

 3   Court deems appropriate and just under all of the circumstances.

 4                                            JURY DEMAND
 5          Plaintiff demands a jury trial with respect to all claims so triable.
 6
                               NOTICE PURSUANT TO ERISA § 502(h)
 7

 8          To ensure compliance with the requirements of ERISA § 502(h), 29 U.S.C. § 1132(h),

 9   the undersigned hereby affirms that, on this date, a true and correct copy of this Complaint was

10   served upon the Secretary of Labor and the Secretary of the Treasury by certified mail, return

11   receipt requested.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT
                                                      -25-
            Case 3:20-cv-06894-WHO Document 1 Filed 10/02/20 Page 26 of 26




 1   DATED: October 2, 2020                     SHEPHERD, FINKELMAN, MILLER
                                                & SHAH, LLP
 2

 3                                              /s/ Kolin C. Tang
                                                Ronald S. Kravitz
 4
                                                Kolin C. Tang
 5                                              201 Filbert Street, Suite 201
                                                San Francisco, CA 94133
 6                                              Telephone: (415) 429-5272
                                                Facsimile: (866) 300-7367
 7                                              Email: rkravitz@sfmslaw.com
                                                        ktang@sfmslaw.com
 8
                                                James E. Miller
 9                                              Laurie Rubinow
                                                Shepherd Finkelman Miller & Shah, LLP
10                                              65 Main Street
                                                Chester, CT 06412
11                                              Telephone: (860) 526-1100
                                                Facsimile: (866) 300-7367
12
                                                Email: jmiller@sfmslaw.com
13                                                     lrubinow@sfmslaw.com

14                                              James C. Shah
                                                Michael P. Ols
15                                              Alec J. Berin
                                                Shepherd Finkelman Miller & Shah, LLP
16
                                                1845 Walnut Street, Suite 806
17                                              Philadelphia, PA 19103
                                                Telephone: (610) 891-9880
18                                              Facsimile: (866) 300-7367
                                                Email: jshah@sfmslaw.com
19                                                      mols@sfmslaw.com
20                                                      aberin@sfmslaw.com

21                                              Attorneys for Plaintiffs, the Plan
                                                and the Proposed Class
22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT
                                         -26-
